                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

NORVELL GAUSE,                            )
                                          )
     Plaintiff,                           )
                                          )
v.                                        )           No. 2:18-cv-2449-JTF-tmp
                                          )
                                          )
RIPLEY HOUSING AUTHORITY,                 )
                                          )
     Defendant.                           )
______________________________________________________________________________

                  ORDER ADOPTING THE MAGISTRATE JUDGE’S
     REPORT AND RECOMMENDATION AND GRANTING DEFENDANT RIPLEY
                  HOUSING AUTHORITY’S MOTION TO DISMISS
______________________________________________________________________________

        On July 3, 2018, Plaintiff Norvell Gause, proceeding pro se, filed a complaint against the

Defendant Ripley Housing Authority (“RHA”) for benefits and expenses for alleged violations of

42 U.S.C. § 4622 (a)(1) and 49 C.F.R. 24.301 et seq. based on his “relocation” from an RHA

apartment. 1 (ECF Nos. 1, 1-1 & 2.) The matter was referred to the assigned Magistrate Judge

pursuant to L.R. 4.1(b)(1) for management of all pretrial matters. (ECF No. 31, 1 fn.1.) On

August 10, 2018, Defendant filed a Motion to Dismiss for Lack of Subject Matter Jurisdiction

and for Failure to State a Claim upon which Relief Can be Granted. (ECF Nos. 14 & 14-1.) On

August 21, 2018, Plaintiff filed a “Motion and Notice-for Summary Judgment” on August 21,

2018 to which Defendant filed a Response. (ECF Nos. 16 & 18.) On November 8, 2018, the

Magistrate Judge issued a Report and Recommendation, recommending that RHA’s Motion to


1
 Plaintiff paid the entire $400.00 case initiation fee and, as such, the case was not screened pursuant to 28
U.S.C. § 1915(e)(2). (ECF No. 2.)
                                                     1
Dismiss be granted pursuant to Fed. R. Civ. P. 12(h)(3) and Fed. R. Civ. P. 8 (a). (ECF No. 31.)

On November 26, 2018, the Court granted Plaintiff’s motion for leave to file untimely objections

to the Magistrate Judge’s report and recommendation. See L.R. 72.1(g)(2) and Fed. R. Civ. P.

72(b)(2) and 28 U.S.C. § 636(b)(1).    (ECF Nos. 33 -35.)

                               II. LEGAL STANDARD

      Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” See e.g. Baker v.

Peterson, 67 F. App’x 308, 311 (6th Cir. 2003) and Fed. R. Civ. P. 72(a). A United States

District Judge may refer certain dispositive pretrial motions to a United States Magistrate Judge

for submission of proposed findings of fact and conclusions of law, pursuant to 28 U.S.C. §

636(b)(1)(B) and (C); Brown v. Wesley Quaker Maid, Inc., 771 F.2d 952, 957 (6th Cir. 1985).

The District Court Judge may accept, reject, or modify in whole or in part, the Magistrate

Judge’s proposed findings and recommendations.

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72. While

most actions by a Magistrate Judge are reviewed for clear error, dispositive recommendations to

the District Court Judge are reviewed de novo. Thomas v. Arn, 474 U.S. 140, 141-42 (1985). If

the Magistrate Judge issues a non-dispositive pretrial order, the district court should defer to that

order unless it is found to be clearly erroneous or contrary to law. However, if the Magistrate

Judge’s order was issued in response to a dispositive motion, the district court should engage in

de novo review of all portions of the order to which specific written objections have been made.

28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); Baker v. Peterson, 67 F. App’x 308, 311 (6th


                                                 2
Cir. 2003) A de novo review requires the reviewing court to reconsider the matter in its entirety,

without any weight or consideration to the lower court’s decision. However, a de novo review

does not require the reviewing court to disagree with any of the findings of the lower court. See

United States v. Navarro-Camacho, 186 F.3d 701, 709 (6th Cir. 1999). Any party who disagrees

with a Magistrate Judge’s proposed findings and recommendation may file written objections to

the report and recommendation.      Fed. R. Civ. P. 72(b)(2).     A judge shall make de novo

determinations to those portions of the report or specified proposed findings or recommendations

to which an objection is made. See 28 U.S.C. § 636 (b)(1)(C).

                              III. FACTUAL HISTORY

       The Magistrate Judge’s report and recommendation includes proposed findings of fact.

(ECF No. 31, pp. 2-5.) The Court construes Plaintiff’s objections to the Magistrate Judge’s

proposed findings of fact as follows: (1) that the Magistrate Judge failed to acknowledge that his

case challenges two federal agencies, the Department of Housing and Urban Development and

the United States Postal Service Inspector General and their alleged unwillingness to provide

him due process, the requested relocation/relocation assistant expenditures, and/or complete

renovations to his apartment, a new HVAC unit and microwave; and (2) the Magistrate Judge’s

finding that he was behind in his rent payments. (ECF No. 34.) The Court finds that only one of

these objections actually pertains to the Magistrate Judge’s proposed findings of fact- that

Plaintiff was behind in his rent. (ECF Nos. 31, 3-4; 36-39). The exhibits in the record clearly

show that on March 28, 2018, Gause was issued a detainer summons in Lauderdale County

regarding his residence at 164 A Lafayette Street for the amount of $215.00 in delinquent rental




                                                3
payments for the month of March 2018. (ECF Nos. 1-36 – 1-40, 1-43 – 1-45 & 6-5 & 6-7 – 6-8.)

Accordingly, the Court finds this objection is without merit and should be Overruled.

         Therefore, the Court fully adopts the Magistrate Judge’s proposed findings of fact as the

factual summary of this case.

                                       IV. ANALYSIS

       The Magistrate Judge recommends that Plaintiff’s initially-filed complaint should be

dismissed pursuant to Fed. R. Civ. P. 12(h)(3) and Fed. R. Civ. P. 8 for the following reasons:

(1) Gauze’s Motion for Leave to Amend should be denied because the Amended Complaint was

untimely and filed without leave of Court or the opposing party’s consent and added nothing to

the original claims; and (2) the undersigned Court lacks subject matter jurisdiction to either

review the agency’s administrative decisions under the Administrative Procedures Act, 5 U.S.C.

§ 701, et seq, or to award damages based on a prior state court detainer action under the Rooker-

Feldman doctrine. In addition, the Magistrate Judge concluded that the complaint does not

satisfy Fed. R. Civ. P. 8(a) that requires a Plaintiff to assert a short, plain or plausible claim for

relief. (ECF Nos. 15, 3 & 11, 1-2.) Gause’s objection to the Magistrate Judge’s report and

recommendation is that the undersigned Court may review the HUD hearing officer’s decision

and the state court detainer action under Rooker-Feldman or the Administrative Procedures Act

and reconsider whether Gause was unlawfully denied due process and relocation expenditures

and allowances. (ECF No. 34.)

Does the Court lack Subject Matter Jurisdiction under the ADA and Rooker-Feldman ?

       The Magistrate Judge concluded that, to the extent that Gause seeks damages for harm

caused by the state court’s writ possession or for actions by the Ripley Housing Authority, the


                                                  4
undersigned Court lacks jurisdiction under the Rooker-Feldman doctrine and the APA, 5 U.S.C.

§§ 701, et seq. Specifically, the Magistrate Judge first concluded that the undersigned Court is

not authorized to review RHA’s administrative decisions as the APA does not apply to state

agencies. (ECF No. 31, 8-9.) In his objections, Gause merely reiterates facts that he perceives

support his case and asserts that the Court can review the administrative grievance procedures

of RHA, MHA, and HUD, and the General Sessions state court decision underlying this case.

(ECF No. 34, 4-5.) The Court agrees that subject matter jurisdiction is lacking in this case.

       In Hunter, a case cited by Defendant, “the APA defines agency as each authority of the

Government of the United States, subject to certain exceptions . . . 5 U.S.C. § 701(b)(1). (ECF

No. 14-1.) The APA does not grant federal courts jurisdiction to review actions of state or

municipal agencies. The Des Moines Housing Authority is a state agency … provides federal

subsidized public housing to low income families, but it is not a federal agency whose actions

are governed by the APA.” See Hunter v. Underwood, 362 F.3d 468, 477 (8th Cir. 2004); see

also West v. Jackson, 538 F. Supp.2d 12, 21 (D.C. March 10, 2008) (Section 8 applicant

precluded from bringing action against local public housing authority and HUD for

discrimination under APA as the APA does not provide an independent basis for jurisdiction).

Gause asserts that although RHA exists in Tennessee, it is not a state agency because it is

subsidized by HUD and falls under HUD regulations. (ECF No. 34, 4.) A hearing officer with

the Memphis Housing Authority (“MHA”) issued a decision after conducting an informal

hearing in this case. (ECF No. 6-10.)     MHA, as well as RHA, are considered governmental

entities within the state of Tennessee whose decisions therefore are not reviewable by this Court

under the APA. Stewart v. Memphis Housing Authority, 287 F. Supp. 2d 853, 855 (W.D. Tenn.


                                                5
2003).

         Secondly, the Magistrate Judge recommends dismissal for lack of jurisdiction under the

Rooker-Feldman doctrine of any claims regarding the writ of possession action that was brought

by RHA against Gause. See Pieper v. Am. Arbitration Ass’n, Inc., 336 F.3d 458, 462 (6th Cir.

2003) and 5 U.S.C. § 701 et seq. (ECF No. 31, 8.) In Pieper, the Sixth Circuit found that the

Rooker-Feldman doctrine bars re-litigation of claims raised in state court proceedings. “‘Where

federal relief can only be predicated upon a conviction that the state court was wrong, it is

difficult to conceive the federal proceeding as, in substance, anything other than a prohibited

appeal of the state-court judgment.’” Id. at 460. In other words, the Rooker-Feldman doctrine

precludes subject matter jurisdiction in federal court in cases where the loser complains of

injuries caused by state court judgments. Vanderkodde v. Mary Jane M. Elliott, P.C., 314 F.

Supp.3d 837, 839 (W.D. Mich. May 15, 2018). Thomas v. Haslam, et al., 303 F.Supp.3d 585

(M.D. Tenn. March 26, 2018)(under Rooker-Feldman, a federal court lacks subject matter

jurisdiction to conduct an appellate review of a state court decision.) In this case, Gause

attempts to challenge Lauderdale County General Sessions Court’s issuance of a writ of

detainer against him for non-payment of rent. (ECF No. 1-40.) As noted above, it appears to

this Court that Gause was given adequate notice of the delinquency and an opportunity to cure

it. A final decision on the merits of the detainer action was entered by the state court and this

Court lacks jurisdiction to disturb the state court action. Plaintiff’s objections in this regard are

Overrruled.

         Finally, the Court does not find any other specific objections to the Magistrate Judge’s

report and recommendation and therefore finds that the report and recommendation should be


                                                 6
adopted in full and the case dismissed.

                                     CONCLUSION

       Upon a de novo review of Plaintiff’s complaint, the Magistrate Judge’s report and

recommendation, and Plaintiff’s objections, the Court adopts the Magistrate Judge’s report and

recommendation in its entirety. Accordingly, Plaintiff’s case is dismissed pursuant to Fed. R.

Civ. P. 12(b) for lack of subject matter jurisdiction and for failure to state a claim pursuant to

Fed. R. Civ. P. 8(a).



          IT IS SO ORDERED on this 11th day of December, 2018.



                                                     s/John T. Fowlkes, Jr.
                                                    JOHN T. FOWLKES, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                7
